DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-21 directed to a method non-elected without traverse.  Accordingly, claims 13-21 have been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a transformable material comprising:
an elastomeric material;
ferromagnetic particles dispersed within the elastomeric material to provide an elastomeric-ferromagnetic composite material;
the elastomeric-ferromagnetic composite material having an initial shape; and
the ferromagnetic particles being provided within the initial shape in a predetermined magnetization pattern;
wherein the transformable material changes shape from the initial shape into a predetermined transformed shape different than the initial shape upon application of a magnetic field, and


Lewis (US 9045657), Lewicki (US 9708451) and Bennett (US 2017/0203515) teach a transformable material comprising: an elastomeric material; ferromagnetic particles dispersed within the elastomeric material to provide an elastomeric-ferromagnetic composite material; the elastomeric-ferromagnetic composite material having an initial shape. The references do not teach the ferromagnetic particles being provided within the initial shape in a predetermined magnetization pattern; wherein the transformable material changes shape from the initial shape into a predetermined transformed shape different than the initial shape upon application of a magnetic field, and wherein the predetermined transformed shape depends upon the predetermined magnetization pattern. The prior art would not obviously teach the predetermined shape being changed by a magnetic field to a transformed shaped based on the initial shape as this would allow for fast and reversible transformations. The prior art would not allow for these reversible transformations between complex programmed states based on the application of external magnetic fields.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748